--------------------------------------------------------------------------------

Exhibit 10.1


FOURTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT


THIS FOURTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT, dated as of March 4, 2015
(this “Amendment”), is entered into among LINCOLN EDUCATIONAL SERVICES
CORPORATION, a New Jersey corporation (the “Borrower”), the Guarantors party
hereto, the Lenders party hereto, and BANK OF AMERICA, N.A., as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”). 
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Credit Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of April 5, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);


WHEREAS, the Loan Parties have informed the Administrative Agent that an Event
of Default presently exists by reason of the Loan Parties’ failure to comply
with Section 8.11(b) of the Credit Agreement for the period ending December 31,
2014 (the “Existing Event of Default”); and


WHEREAS, the parties hereto have agreed to amend the Credit Agreement as
provided herein.


NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:


AGREEMENT


1.                   Estoppel, Acknowledgement and Reaffirmation.  The Loan
Parties hereby acknowledge and agree that, as of March 4, 2015, the aggregate
outstanding principal amount of the Revolving Loans was $2,500,000, and the L/C
Obligations were $7,062,625.00, each of which amounts constitutes a valid and
subsisting obligation of the Loan Parties to the Lenders that is not subject to
any credits, offsets, defenses, claims, counterclaims or adjustments of any
kind.  The Loan Parties hereby acknowledge the Loan Parties’ obligations under
the respective Loan Documents to which they are party, reaffirm that each of the
liens and security interests created and granted in or pursuant to the
Collateral Documents is valid and subsisting and agree that this Amendment shall
in no manner impair or otherwise adversely affect such obligations, liens or
security interests, except as explicitly set forth herein.


2.                    Waiver of Existing Event of Default.  The Lenders and the
Administrative Agent hereby waive the Existing Event of Default; provided that
the foregoing waiver shall not be deemed to modify or affect the obligations of
the Loan Parties to comply with each and every other obligation, covenant, duty,
or agreement under the Credit Agreement and the other Loan Documents, in each
case as amended, from and after the date hereof.  This waiver is a one-time
waiver and shall not be construed to be a waiver of or in any way obligate the
Lenders or the Administrative Agent to waive any other Default or Event of
Default under the Credit Agreement and the other Loan Documents that may occur
from and after the date hereof.
 
1

--------------------------------------------------------------------------------

3.                    Amendments.


(a)                  The defined term “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended and restated to read as follows:


“Applicable Rate” means the following percentages per annum:
 
Date
Commitment
Fee
Eurodollar Rate Loans
and Letter of Credit Fees
Base Rate
Loans
From and after the Fourth Amendment Effective Date Through 4/15/2015
5.00%
12.00%
11.00%
4/16/2015 through 5/31/2015
6.00%
15.00%
14.00%
6/1/2015 and thereafter
7.00%
18.00%
17.00%



(b)                 Subsection (a) of the defined term “Eurodollar Base Rate” in
Section 1.01 of the Credit Agreement is hereby amended and restated its entirety
to read as follows:


(a)                  for any Interest Period with respect to a Eurodollar Rate
Loan, the greater of (i) one percent (1.0%) or (ii) the rate per annum equal to
the British Bankers Association LIBOR Rate or the successor thereto if the
British Bankers Association is no longer making a LIBOR rate available
(“LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of LIBOR as may be designated by the Administrative Agent
from time to time) at approximately 11:00 a.m., London time, two London Banking
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and


(c)                  A new defined term “Fourth Amendment Effective Date” shall
be added to Section 1.01 of the Credit Agreement (in its proper location based
on alphabetical order) and shall read as follows:


“Fourth Amendment Effective Date” means March 4, 2015.


(d)                 The defined term “Loan Notice” contained in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
 
2

--------------------------------------------------------------------------------

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Revolving Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02 or such other form
as may be approved by the Administrative Agent  (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


(e)                  The defined term “Maturity Date” contained in Section 1.01
of the Credit Agreement is hereby amended to delete the words “April 5, 2015”
and replace them with “April 5, 2016”.


(f)                   The defined term “Responsible Officer” contained in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.


(g)                 The defined term “Swing Line Loan Notice” contained in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrower.


(h)                 Section 2.01(b) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:


(b)               From and after the Fourth Amendment Effective Date, the amount
of Revolving Commitments available for use other than for the issuance of
Letters of Credit pursuant to the terms of this Agreement shall be (if positive)
equal to the Aggregate Revolving Commitments minus (i) the sum of (A) $8,000,000
less (B) the amount of any Borrowing used to reimburse the L/C Issuer for any
drawings on outstanding Letters of Credit, plus (ii) any amounts returned to the
Borrower by the beneficiary of a Letter of Credit after a drawing on a Letter of
Credit to the extent such funds are used to reduce the Loans.


(i)                   A new Section 2.01(c) shall be added to the Credit
Agreement and shall read as follows:


(c)              On and after December 1, 2015 through January 15, 2016, if the
Revolving Commitments have not otherwise been terminated and all amounts owing
in respect thereof repaid (with all Letters of Credit either being terminated or
Cash Collateralized to the satisfaction of the L/C Issuer), the Borrower must
reduce the Outstanding Amount of all Revolving Loans (other than L/C
Obligations) to $0, without a corresponding reduction in Revolving Commitments.
 
3

--------------------------------------------------------------------------------

(j)                   The first sentence of Section 2.02(a) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(a)               Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower's irrevocable notice to the Administrative Agent, which may be given
by: (A) telephone or (B) a Loan Notice; provided that any telephonic notice must
be confirmed promptly by delivery to the Administrative Agent of a Loan Notice.


(k)                  The fourth sentence of Section 2.02(a) of the Credit
Agreement is hereby deleted in its entirety without substitution.


(l)                    The first sentence of Section 2.04(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(b)              Borrowing Procedures.  Each Borrowing of Swing Line Loans shall
be made upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by: (A) telephone or (B) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice.


(m)                The third sentence of Section 2.04(b) of the Credit Agreement
is hereby deleted in its entirety without substitution.


(n)                 The second paragraph of Section 2.06 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


The Aggregate Revolving Commitments shall automatically and permanently be
reduced to $20,000,000 on January 15, 2015.  In addition, (i) upon the
Disposition of any Mortgaged Property and unless otherwise agreed in writing by
the Required Lenders, the Aggregate Revolving Commitments shall automatically
and permanently be reduced by an amount equal to the Net Cash Proceeds from such
Disposition, and (ii) upon the incurrence of any Indebtedness (other than the
Obligations) that is secured by any Mortgaged Property (including, for
clarification, any such property the Mortgage upon which is released in
connection with the incurrence of such Indebtedness) and unless otherwise agreed
in writing by the Required Lenders, the Aggregate Revolving Commitments shall
automatically and permanently be reduced by an amount equal to the net cash
proceeds from the incurrence of such Indebtedness; provided that in each case
described in clause (i) or (ii), if as a result of such reduction the L/C
Obligations would exceed the Aggregate Revolving Commitments, the Borrower shall
immediately Cash Collateralize the L/C Obligations in an amount necessary to
eliminate such excess with the Minimum Collateral Amount and shall, within
thirty (30) days of closing of such financing, cause all outstanding Letters of
Credit to be terminated or shall cause the L/C Issuer to release all Lenders
from their obligation to fund any drawings under Letters of Credit.


(o)                 Section 8.06(d) of the Credit Agreement is amended to delete
the words “; and” at the end of such section and to replace them with:  “.”.
 
4

--------------------------------------------------------------------------------

(p)                 Section 8.06(e) of the Credit Agreement is hereby deleted in
its entirety.


(q)                 Sections 8.11(b) and (c) of the Credit Agreement are hereby
deleted in their entireties and amended and restated to read as follows:


(b)                Consolidated Leverage Ratio.  Permit the Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Borrower set forth
below to be greater than the ratio corresponding to such fiscal quarter:
 
Calendar
Year
March 31
June 30
September 30
December 31
2013
2.25 to 1.0
2.25 to 1.0
2.25 to 1.0
4.75 to 1.0
2014
3.85 to 1.0
10.00 to 1.0
9.85 to 1.0
6.25 to 1.0
2015
3.75 to 1.0
3.50 to 1.0
2.90 to 1.0
2.50 to 1.0
thereafter
2.50 to 1.0
N/A
N/A
N/A



(c)                 Consolidated Fixed Charge Coverage Ratio.  Permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Borrower set forth below to be less than the ratio corresponding to such
fiscal quarter:
 
Calendar
Year
March 31
June 30
September 30
December 31
2013
1.15 to 1.0
1.15 to 1.0
1.15 to 1.0
1.05 to 1.0
2014
1.05 to 1.0
0.80 to 1.0
0.70 to 1.0
1.20 to 1.0
2015
1.05 to 1.0
1.15 to 1.0
0.95 to 1.0
1.15 to 1.0
thereafter
1.15 to 1.0
N/A
N/A
N/A



(r)                  A new Section 10.12 shall be added to the Credit Agreement
and shall read as follows:


10.12           Appointment of Borrower.
 
Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, L/C Issuer or a Lender to
the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, L/C Issuer or the Lenders may accept, and be permitted to
rely on, any document, authorization, instrument or agreement executed by the
Borrower on behalf of each of the Loan Parties.
 
5

--------------------------------------------------------------------------------

(s)                  Section 11.17 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


The words “execute” “execution,” “signed,” “signature,” and words of like import
in Loan Document or any other document executed in connection therewith shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent or the keeping of records in electronic form, each of which
shall be of the same legal effect, validity or enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary
neither the Administrative Agent, the L/C Issuer nor any Lender is under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent, the L/C Issuer or such
Lender pursuant to procedures approved by it and provided further without
limiting the foregoing, upon the request of any party, any electronic signature
shall be promptly followed by such manually executed counterpart.
 
4.                    Amendment Fee.  In consideration for the Lenders and the
Administrative Agent entering into this Amendment, the Borrower agrees to pay to
the Administrative Agent, for the ratable benefit of all Lenders based on such
Lenders’ Revolving Commitments, a fee (the “Amendment Fee”) in the following
amounts on the following dates, which amounts will be fully earned and due and
payable on such dates:


(a)                 On March 4, 2015, an amount equal to one percent (1.0%) of
all Revolving Commitments then outstanding;


(b)                On April 16, 2015, an amount equal to one half of one percent
(0.50%) of all Revolving Commitments then outstanding;


(c)                 On June 1, 2015, an amount equal to one half of one percent
(0.50%) of all Revolving Commitments then outstanding;


(d)                 On September 30, 2015, an amount equal to one percent (1.0%)
of all Revolving Commitments then outstanding; and


(e)                 On December 31, 2015, an amount equal to one percent (1.0%)
of all Revolving Commitments then outstanding.


For purposes of calculating the Amendment Fee, Revolving Commitments shall be
outstanding notwithstanding the termination of such Revolving Commitments by the
Lenders so long as any Outstanding Amount remains at the time of calculation. 
For the avoidance of doubt, the Amendment Fees set forth above shall be earned,
due or payable pursuant to this Section 4 only after the dates set forth above
and, for the fees set forth in subsections (b), (c), (d) and (e) above, in the
event that the Revolving Commitments have been terminated and all amounts owing
in respect thereof have been repaid (with all Letters of Credit either being
terminated or Cash Collateralized to the satisfaction of the L/C Issuer) on or
prior to the date set forth in such subsection, then the fee set forth in such
subsection shall not be earned, due or payable.


5.                    Effectiveness; Conditions Precedent.  This Amendment shall
be effective when all of the conditions set forth in this Section 5 shall have
been satisfied:


(a)                receipt by the Administrative Agent of copies of this
Amendment duly executed by the Borrower, the Guarantors and the Required
Lenders;
 
6

--------------------------------------------------------------------------------

(b)                 receipt by the Administrative Agent of the first installment
of the Amendment Fee due March 4, 2015;
 
(c)                receipt by the Administrative Agent of favorable opinions of
legal counsel to the Loan Parties, addressed to the Administrative Agent for the
benefit of the Lenders, dated as of the Fourth Amendment Effective Date, and in
form and substance satisfactory to the Administrative Agent; and
 
(d)                 receipt by the Administrative Agent of all other agreed fees
and expenses.
 
6.                    Expenses.  The Loan Parties agree to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses of the
Administrative Agent incurred in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of Moore & Van Allen PLLC.


7.                   Ratification of Credit Agreement.  Each Loan Party
acknowledges and consents to the terms set forth herein and agrees that this
Amendment does not impair, reduce or limit any of its obligations under the Loan
Documents, as amended hereby.  This Amendment is a Loan Document.  Except as
expressly modified and amended in this Amendment, all of the terms, provisions
and conditions of the Credit Agreement, and the obligations of the Loan Parties
thereunder and under the other Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect according to their terms.  Each Loan
Party acknowledges and affirms all of its obligations under the Loan Documents.


8.                    Financial Advisor.  If, on or prior to July 15, 2015, the
Revolving Commitments have not been terminated and all amounts owing in respect
thereof repaid in full (with all Letters of Credit either being terminated or
Cash Collateralized to the satisfaction of the L/C Issuer), the Borrower and the
other Loan Parties hereby consent to the Administrative Agent engaging, or to
causing to be engaged, a consultant or financial advisor (the “Financial
Advisor”) to review the Loan Parties’ financial performance, business model and
business operations and to provide other services as may be requested by the
Administrative Agent.  The Loan Parties agree to afford such Financial Advisor
access to such information, officers and employees as it may reasonably request,
to cooperate with such Financial Advisor and to reimburse the Administrative
Agent for all reasonable fees, costs and expenses incurred in connection with
the work performed by such Financial Advisor.


9.                    Authority/Enforceability.  Each Loan Party represents and
warrants as follows:


(a)                 It has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.


(b)                This Amendment has been duly executed and delivered by such
Loan Party and constitutes its legal, valid and binding obligations, enforceable
in accordance with its terms, subject to applicable Debtor Relief Laws and to
general principles of equity.


(c)                 No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required in connection with the execution, delivery or
performance by such Loan Party of this Amendment.


(d)                 The execution and delivery of this Amendment does not (i)
contravene the terms of its Organization Documents or (ii) violate any Law.
 
7

--------------------------------------------------------------------------------

10.                 Representations and Warranties of the Loan Parties.  Each
Loan Party represents and warrants to the Lenders that after giving effect to
this Amendment,  (a) the representations and warranties set forth in Article VI
of the Credit Agreement are true and correct in all material respects (or, if
such representation or warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct in all respects as written) as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, if such representation or warranty is
qualified by materiality or Material Adverse Effect, it shall be true and
correct in all respects as written) as of such earlier date, (b) no event has
occurred and is continuing which constitutes a Default and (c) the Obligations
are not reduced or modified by this Amendment and are not subject to any
offsets, defenses or counterclaims.


11.                FATCA Certification. For purposes of determining withholding
Taxes imposed under the Foreign Account Tax Compliance Act (FATCA), from and
after the Fourth Amendment Effective Date, the Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).


12.                Counterparts/Facsimile.  This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but all of which shall constitute one and the same instrument. 
Delivery of executed counterparts of this Amendment by facsimile or other secure
electronic format (.pdf) shall be effective as an original.


13.                GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


14.                 Successors and Assigns.   This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


15.                 Headings.  The headings of the sections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Amendment.


16.                Severability.  If any provision of this Amendment is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Amendment shall not be
affected or impaired thereby and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8

--------------------------------------------------------------------------------

17.                 Release.  In consideration of the Administrative Agent’s and
the Lenders’ willingness to enter into this Amendment, each of the Loan Parties
hereby releases and forever discharges the Administrative Agent, the Lenders and
each of the Administrative Agent’s and the Lenders’ predecessors, successors,
assigns, officers, managers, directors, employees, agents, attorneys,
representatives, and affiliates (hereinafter all of the above collectively
referred to as the “Lender Group”), from any and all claims, counterclaims,
demands, damages, debts, suits, liabilities, actions and causes of action of any
nature whatsoever, in each case to the extent arising in connection with the
Loan Documents or any of the negotiations, activities, events or circumstances
arising out of or related to the Loan Documents through the date of this
Amendment, whether arising at law or in equity, whether known or unknown,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which each of the Loan Parties may have or claim to have against any
of the Lender Group.
 
18.                  No Actions, Claim.  As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under this Amendment on or
prior to the date hereof.


[signature pages follow]
 
9

--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.


BORROWER:
LINCOLN EDUCATIONAL SERVICES CORPORATION,
 
a New Jersey corporation
      By:
/s/Shaun E. McAlmont
 
Name:  Shaun E. McAlmont
 
Title:  Chief Executive Officer
    GUARANTORS:
LINCOLN TECHNICAL INSTITUTE, INC.,
a New Jersey corporation
    By:
/s/Shaun E. McAlmont
 
Name: Shaun E. McAlmont
 
Title:  President
     
NEW ENGLAND ACQUISITION, LLC,
 
a Delaware limited liability company
      By:
/s/Shaun E. McAlmont
 
Name: Shaun E. McAlmont
 
Title:  President
     
SOUTHWESTERN ACQUISITION, L.L.C.,
 
a Delaware limited liability company
      By:
/s/Shaun E. McAlmont
 
Name: Shaun E. McAlmont
 
Title:  President
   
NASHVILLE ACQUISITION, L.L.C.,
 
a Delaware limited liability company
    By:
/s/Shaun E. McAlmont
 
Name: Shaun E. McAlmont
 
Title:  President
   
EUPHORIA ACQUISITION, LLC,
 
a Delaware limited liability company
    By:
/s/Shaun E. McAlmont
 
Name: Shaun E. McAlmont
 
Title:  President

 
10

--------------------------------------------------------------------------------




 
NEW ENGLAND INSTITUTE OF TECHNOLOGY AT PALM BEACH, INC.,
   
a Florida corporation
      By:
/s/Shaun E. McAlmont
   
Name: Shaun E. McAlmont
   
Title:  President
     
LCT ACQUISITION, LLC,
   
a Delaware limited liability company
      By:
/s/Shaun E. McAlmont
   
Name: Shaun E. McAlmont
   
Title:  President
     
NN ACQUISITION, LLC,
   
a Delaware limited liability company
      By:
/s/Shaun E. McAlmont
   
Name: Shaun E. McAlmont
   
Title:  President
     
LTI HOLDINGS, LLC,
   
a Colorado limited liability company
      By:
/s/Shaun E. McAlmont
   
Name: Shaun E. McAlmont
   
Title:  President
 





11

--------------------------------------------------------------------------------

ADMINISTRATIVE
   
AGENT:
BANK OF AMERICA, N.A.,
   
as Administrative Agent
          By:
 /s/Linda Lov
   
Name:  Linda Lov
   
Title:  AVP
 

 


12

--------------------------------------------------------------------------------

LENDERS:
BANK OF AMERICA, N.A.,   as a Lender         By:
/s/C. Mark Hedrick
  Name:  C. Mark Hedrick   Title:   Managing Director     BARCLAYS BANK PLC,  
as a Lender         By:
/s/Alicia Borys
  Name:  Alicia Borys   Title:  Vice President     PNC BANK, NATIONAL
ASSOCIATION,   as a Lender     By:
/s/Doreen M. Fritz
  Name:  Doreen M. Fritz   Title: Vice President     BMO HARRIS FINANCING, INC.,
  as a Lender     By:
/s/Jason M. Clary
  Name:  Jason M. Clary   Title:  Managing Director

 
 
13

--------------------------------------------------------------------------------